Citation Nr: 1235599	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia of the left patella with osteoarthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from November 1969 to July 1974 and from November 1982 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on brokerage for the RO in Detroit, Michigan.  The September 2007 rating decision granted an increased evaluation of 20 percent for chondromalacia of the left patella, from January 26, 2007, the date of receipt of the appellant's increased rating claim.  

This case was previously before the Board in December 2011 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the December 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In an April 2012 statement, the appellant stated that he believed he had damaged his right knee due to his left knee disability.  The appellant's claim for service connection for a right knee disability was previously denied in a February 1987 rating decision which became final. 

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the period on appeal, the appellant's service-connected left knee disability has been manifested by flexion limited to no less than 95 degrees, limitation of extension of no more than 5 degrees, and pain.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 percent for the service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5099-5014 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's claim, a letter dated in April 2007 fully satisfied the duty to notify provisions, including notice of the assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490. 

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in April 2007 and January 2012.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.  The January 2012 VA examination was completed in compliance with the December 2011 Board remand.  Although the January 2012 VA examination was conducted prior to the receipt of additional private treatment records, there was substantial compliance with the Board remand because the VA examination was adequate and provided findings pertinent to the condition of the knee at the time of the VA examination.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

The appellant has contended that the VA examinations are inadequate.  In a July 2007 statement, the appellant noted that information regarding his injury was incorrectly noted in the April 2007 VA examination.  He stated that he did not believe that his condition was mild to moderate.  In an October 2008 substantive appeal, the appellant stated that he was not able to bend his left knee due to excessive swelling in the knee joint.  Therefore, the flexion information was false.  In an April 2012 statement, the appellant noted that the January 2012 VA examiner found that an X-ray showed no evidence of patellar subluxation.  He noted that a December 2009 private MRI report had noted that he had patellar subluxation.  He stated that VA should have given him a MRI.  Although the appellant has disagreed with the VA examination results, the results are generally consistent with the symptoms of his knee disability shown in his private treatment records.  The VA examination reports adequately discuss the appellant's symptoms at the time of the VA examinations.  The January 2012 VA examination included X-rays.  Therefore, the Board finds the VA examinations to be adequate.  The Board also finds that the January 2012 VA examination was completed in compliance with the December 2011 Board remand order.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's service-connected chondromalacia of the left patella with osteoarthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

Under DC 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 4.71a, DC 5014.  Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011).

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under diagnostic code 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 5 degrees warrants a noncompensable rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011).   

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to an evaluation in excess of 20 percent for his service-connected chondromalacia of the left patella with osteoarthritis.  The appellant's claim for an increased evaluation was received on January 26, 2007.  As such, the rating period on appeal is January 25, 2006.  38 C.F.R. § 3.400(o)(2) (2011).

The appellant's left knee was evaluated at a VA examination in April 2007.  The appellant reported that he took 60 milligrams of Atacand and 800 milligrams of Motrin a day on an as-needed basis for pain.  The appellant reported that he had chronic and persistent left knee pain with intermittent swelling.  He related a history of intermittent popping sensation in the knee with a sensation of occasional locking and instability.  He stated that he was unable to run and unable to play basketball.  He stated that he wore an open patellar support brace prescribed by his orthopedist.  He related a history of occasional instability walking on a concrete floor approximately 100 feet or with walking approximately 30 to 40 feet on any uneven surface or up or down a flight of stairs.  He stated that he would feel the knee become unstable with a popping sensation.  He stated that he would stand still, move his knee, and would subsequently feel better.  There was no history of flare-ups.  Activities of daily living were unaffected.  His work was affected secondary to pain with standing, walking and squatting.  Repetitive motion increased the pain.  The appellant walked without a cane or crutch assistance.  At the time of the examination, the appellant did not have the knee support on.  He stated that he typically wears the knee support 100 percent of the day.

On physical examination in April 2007, mild bony hypertrophy of the left knee was noted.  There was also mild joint effusion.  There was marked crepitus to palpation on range of motion.  No point tenderness was noted.  There was negative patellar apprehension.  Range of active and passive motion of the knee at that time showed flexion to 140 degrees and extension to 0 degrees.  With repetitive movement against resistance, the range of motion decreased to 120 degrees of flexion and remained at 0 degrees of extension.  The "minimally restricted" range of motion was secondary to pain.  The appellant had a negative drawer sign.  There was no collateral instability or tenderness noted.  There was no negative McMurry's test.  Gait was mildly antalgic, but he did not walk with any cane or crutch assistance.  An X-ray examination showed degenerative arthritis of the left knee especially at the patellofemoral joint.  The assessment was chondromalacia patella with moderate degenerative arthritis of the left knee.  There was additional loss of flexion of the left knee, as described above, with repetitive use due to pain.  There was also mild to moderate functional impairment of daily occupational activities.   

An April 2007 private treatment record indicates the appellant's left knee had severe retropatellar crepitus.  He had effusion.  He had mild medial and lateral joint line pain.  Collateral and cruciate ligaments were stable.  Extensor mechanism was intact.  There was no lymphadenopathy or cellulitis.  The joint lines were minimally tender.  Meniscal provocative tests were equivocal bilaterally.  X-rays showed advanced patellofemoral arthrosis and moderate tibial femoral arthrosis.    

In a May 2007 statement, the appellant stated that his left knee locked up on him 10 times in 2007.  He stated that he took an early retirement from his job in March 2007 to help relieve some of the stress of being on his feet and walking around as a production supervisor.  He stated that his standard of living has been lowered dramatically.  In a July 2007 statement, the appellant stated that his daily activities were affected because the knee got stiff and swollen.  

A November 2009 private treatment record reflects that on examination, the appellant had patellofemoral crepitus with pain.  He had full extension to 125 degrees of flexion.  Collateral ligaments were stable.  The extensor mechanism was intact.  X-rays revealed advanced patellofemoral arthrosis.  The impression was advanced degenerative joint disease of the left knee.  

A December 2009 private MRI report indicates that ACL, PCL, flexor mechanism and extensor mechanism were intact.  The patella was tilted and subluxed laterally.  High-grade class III-IV patellofemoral and medial and less so lateral compartment chondromalacia was demonstrated.  There was also complex 2-3 cm trizonal undersurface degenerative tearing involving the posterior horn and the body of the medial meniscus.  The appellant also had mild capsulitis or capsulosynovitis.

A January 2010 Garden City Hospital record indicates that the appellant complained of left knee pain which had worsened in the last several months.  He stated that his pain was in the entire left knee and worse with any activity as well as function.  The pain increased with his activities of daily living including shopping, stairs, and his personal exercise regime.  The appellant reported that he currently worked as a doorman monitor for a university.  On examination, his left knee had extension of -5 degrees and flexion of 95 degrees with pain.  X-rays of the left knee revealed subchondral cyst, subchondral sclerosis, osteophytes and joint space narrowing.  The assessment was degenerative joint disease of the left knee.  Another January 2010 private treatment record indicates the appellant cancelled his scheduled knee surgery.  

In a December 2011 statement, the appellant reported that his knee had gotten worse as he got older.  He stated that his knee had been swollen and clicked when he walked.  He reported that sometimes the knee buckled on him.  He stated that the knee is chronically painful.  

The appellant's left knee was evaluated at a January 2012 VA examination.  The VA examiner found the appellant had a history of chondromalacia of the patella of the left knee and moderate degenerative osteoarthritis of the left knee.  The appellant reported flare-ups that impacted the function of the knee.  He reported that he would get flare up pain if he stood for a long time and that Motrin helped in reducing the pain.  On physical examination, the appellant had left knee flexion ending at 100 degrees.  Objective evidence of painful motion began at 100 degrees.  There was no limitation of extension and no objective evidence of painful motion on extension.  The appellant was able to perform repetitive-use testing.  In the left knee, repetitive testing flexion ended at 100 degrees.  His left knee extension was normal following repetitive use, at 0 degrees.  The appellant did not have additional limitation of motion in the range of motion of the knee and lower leg following repetitive-use testing.  

The January 2012 VA examiner found that the appellant had functional loss in the left knee.  Specifically, the appellant had less movement than normal in the left knee and pain on movement of the left knee.  The appellant had tenderness or pain to palpation in both knees.  Muscle strength was 5/5 on left knee flexion and extension, indicating normal strength.  Joint stability tests indicated the appellant's left knee was stable.  The Lachman test for anterior instability, posterior drawer test for posterior instability and testing for medial-lateral instability indicated the appellant's left knee was normal.  The VA examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  

The VA examiner noted that the appellant had not had any meniscal conditions or surgical procedures for a meniscal condition.  He had not had a meniscus (semilunar cartilage) condition.  The appellant had also not had a total knee joint replacement or other knee surgery.  The appellant reported that he wore a left knee brace nearly constantly.  The VA examiner noted that functional impairment was not of an extremity such that no effective function remained other than that which would be equally well served by an amputation and prosthesis.  The VA examiner found the appellant did not have X-ray evidence of patellar subluxation.  The VA examiner noted that the appellant's knee impacted his ability to work due to problems with lifting and carrying.  An X-ray showed a moderate degree of osteoarthritic changes with bony spurs and narrowing the patellofemoral joint space.    

In a February 2012 statement received in March 2012, the appellant that his knee condition was chronic and he would have to wear a knee brace for the rest of his life.  

As noted above, the appellant's left knee has been rated under Diagnostic Code 5014, which specifies that osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 notes that limitation of motion must be objectively confirmed.  

The evidence does not reflect that the appellant's left knee has flexion limited to 30 degrees, which would warrant a 20 percent rating under Diagnostic Code 5260.  The April 2007 VA examination report indicated that the appellant had flexion of 140 degrees.  Following repetitive movement, the appellant's left knee had flexion of 120 degrees due to pain.  The November 2009 private treatment record indicated the appellant had flexion of 125 degrees in the left knee.  The January 2010 Garden City Hospital record indicated the appellant's left knee  had flexion of 95 degrees with pain.  At the January 2012 VA examination, the appellant's left knee had flexion ending at 100 degrees, including on repetitive testing.  As noted above, flexion limited to 60 degrees warrants a noncompensable evaluation under Diagnostic Code 5260.  Thus, the evidence of record does not reflect that the appellant had flexion limited to even a compensable degree.  Consequently, the appellant is not entitled to a higher evaluation under Diagnostic Code 5260 for his left knee disability.

The evidence also does not reflect that the appellant's left knee disability is entitled to a higher evaluation under Diagnostic Code 5261 for limited extension of the knee.  The April 2007 VA examination indicated that the appellant had extension of 0 degrees, indicating he had normal extension, including on repetitive movement.  The November 2009 private treatment record noted that the appellant had full extension of the left knee.  The January 2010 Garden City Hospital record indicated that the appellant had extension of -5 degrees.  The January 2012 VA examination indicated the appellant had extension of 0 degrees, including on repetitive testing.  The VA examiner noted that there was no limitation of extension and there was no objective evidence of painful motion on extension.  The objective evidence of record therefore indicates that the appellant had extension limited to no more than 5 degrees during the period on appeal.  As noted above, extension limited to 5 degrees warrants a noncompensable rating under Diagnostic Code 5261.  Consequently, the appellant is not entitled to a higher evaluation under Diagnostic Code 5261.

In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  As discussed above, the objective evidence of record does not indicate that the appellant's left knee had flexion or extension warranting a higher evaluation, even following repetitive testing.  Based on the appellant's complaints of pain and discomfort, the appellant was awarded a higher evaluation of 20 percent for the left knee pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.50 and DeLuca.  Moreover, even if the Board conceded that the appellant's pain equated to an additional limitation of flexion and/or extension of several degrees, he would still need a significant loss of motion to warrant higher evaluations under either Diagnostic Code 5260 or 5261.  The clinical evaluation has not shown such a loss of motion to be present in this case.  The appellant has asserted that the appellant was not able to bend his left knee due to excessive swelling in the knee joint at the April 2007 VA examination.  As his statement is inconsistent with the April 2007 VA examination report, the Board finds the appellant's statements regarding the limitation of motion of his left knee at that time to be less than credible.  At the April 2007 VA examination, the appellant reported that his left knee pain did not affect his activities of daily living.  Work was affected secondary to pain.  The January 2012 VA examination indicated that the appellant had functional loss due to less movement than normal and pain on movement.  As noted above the appellant's functional loss due to pain has already been considered in the 20 percent evaluation.  Thus, even with consideration of the appellant's pain and DeLuca factors, the Board finds that the appellant's left knee symptomatology does not warrant an evaluation in excess of 20 percent under Diagnostic Codes 5260 and 5261.  

The appellant is not currently evaluated under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the left knee.  As noted above, instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code.  See VAOPGCPREC 23-97.  Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The appellant reported instability in his left knee during the period on appeal.  At the April 2007 VA examination, he stated that he had a history of occasional locking and instability.  However, the April 2007 VA examination indicated there was no collateral instability or tenderness in the left knee.  The April 2007 private treatment record noted that the appellant's collateral and cruciate ligaments were stable.  The November 2009 VA treatment record also indicated that the appellant's collateral ligaments were stable.  The December 2009 private MRI report of the left knee noted that the patella was tilted and subluxed laterally.  At the January 2012 VA examination, joint stability tests indicated the appellant's left knee was stable.  The Lachman test for anterior instability, posterior drawer test for posterior instability and testing for medial-lateral instability indicated the appellant's left knee was normal.  The VA examiner found the appellant did not have X-ray evidence of patellar subluxation.  Although the appellant is competent to report symptoms capable of lay observation, such as instability of the knee, the Board finds the appellant's statements to be less than credible as they are inconsistent with the overall objective evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The April 2007 and January 2012 VA examination reports specifically noted that there was no instability in the left knee.  The January 2012 VA examiner noted that there was not X-ray evidence of patellar subluxation.  Although the December 2009 private MRI report noted that the patella was tilted and subluxed, the finding does not indicate that the appellant had recurrent subluxation or lateral instability.  The Board finds that a preponderance of the evidence of record is against a finding that the appellant's left knee had recurrent subluxation or lateral instability warranting a separate evaluation under Diagnostic Code 5257.

The Board has considered whether the appellant is entitled to a higher evaluation under other Diagnostic Codes.  As the evidence is against a finding that the appellant has ankylosis of the left knee, Diagnostic Code 5256 is not applicable.  There is no evidence of dislocated cartilage, with frequent episode of "locking," pain and effusion into the joint.  Thus, Diagnostic Code 5258 is not applicable.  As the appellant did not have malunion of the tibia and fibula, a higher evaluation is not warranted under Diagnostic Code 5262.  There is no evidence of genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Thus, an evaluation is not warranted under Diagnostic Code 5263.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's left knee disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  As discussed in the remand below, the Board finds that the issue of entitlement to a TDIU has been raised by the appellant.   

In conclusion, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly,the Board finds that an evaluation in excess of 20 percent for the appellant's left knee disability is not warranted.  


ORDER

Entitlement to an evaluation in excess of 20 percent for the service-connected left knee disability is denied.


REMAND

In a May 2007 statement, the appellant stated that he took early retirement from his job on March 1, 2007 to help relieve some of the stress of being on his feet and walking around as a production supervisor at Ford Motor Company for 8 to 10 hours a day.  He stated that he needed to access vocational rehabilitation benefits to pursue other career fields which would be less stressful on his knee condition.  TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, the Board finds that the appellant has raised the issue of whether he is entitled to a TDIU due to his left knee disability.  As the AOJ has not yet considered whether the appellant is entitled to a TDIU, the issue must be remanded to the AOJ for consideration.  See Rice, 22 Vet.App. at 453.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice as to the issue of entitlement to TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  Then, adjudicate the issue of entitlement to TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to the appellant and his representative.  If the benefit sought is denied, the appellant and his representative should be provided a statement of the case and afforded an appropriate period to respond. The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


